Citation Nr: 0801822	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-17 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to a rating in excess of 20 percent for low 
back strain.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right fibula fracture (with ankle disability). 


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1953 to August 1974.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision by the Boise RO.  In July 2006, a video-
conference hearing was held before the undersigned; a 
transcript of this hearing is of record.  In March 2007, 
these matters were remanded for additional development and 
for initial RO consideration of evidence submitted without a 
waiver.


FINDINGS OF FACT

1.  A chronic shoulder disability of either shoulder was not 
manifested in service; arthritis of a shoulder was not 
manifested in the first postservice year; and a preponderance 
of the evidence is against a finding that the veteran's 
bilateral shoulder disability is related to his service.

2.  The veteran's low back strain is manifested by no more 
than moderate limitation of motion; severe limitation of 
motion, severe intervertebral disc syndrome with recurring 
attacks, separately ratable neurological symptoms, severe 
lumbosacral strain, incapacitating episodes, or forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less are not shown; the spine is not ankylosed.

3.  The veteran's residuals of a right fibula fracture (with 
ankle disability) are not shown to be manifested by more than 
moderate limitation of right ankle motion.




CONCLUSIONS OF LAW

1.  Service connection for a bilateral shoulder disability is 
not warranted.  §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

2.  A rating in excess of 20 percent for low back strain is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 
5292, 5293 5295 (in effect prior to September 26, 2003), 
Codes 5237, 5243 (effective September 26, 2003).

3.  A rating in excess of 10 percent for residuals of a right 
fibula fracture (with ankle disability) is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Code 5271 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

August and October 2003 letters (prior to the decision on 
appeal) informed the veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also advised to 
submit pertinent evidence in his possession.  March 2006 
correspondence provided additional notice, to include 
regarding disability ratings and effective dates of awards.  

An April 2005 statement of the case (SOC), and January and 
July 2007 supplemental SOCs (SSOCs) notified the veteran of 
what the evidence showed, of the governing legal criteria, 
and of the bases for the denial of the claims.  He has 
received all critical notice, and has had ample opportunity 
to participate in the adjudicatory process.  Notably, the 
claims were readjudicated in July 2007 after all critical 
notice was provided and the veteran had opportunity to 
respond.  He is not prejudiced by any technical notice defect 
that may have occurred earlier, nor is it otherwise alleged.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the record includes the 
veteran's service medical records (SMRs); VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran was afforded VA examinations.  VA's duty to assist is 
met.  It is not prejudicial for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




II. Service Connection

a. Factual Background

A DD Form 214 reflects that the veteran was a paratrooper, 
and participated in many jumps in service (he was awarded a 
Master Parachutists Badge).  A May 1974 medical history 
report notes that the veteran had an episode of left shoulder 
bursitis one month prior; it was noted on the report that the 
condition was "NSND"(i.e., non-symptomatic and non-
disabling at the time).  The veteran's SMRs otherwise contain 
no mention of shoulder complaints, findings, or diagnosis.  
The SMRs do not include a service separation examination 
report.  An August 1975 report of contact establishes that 
the veteran had his SMRs in his possession, and submitted 
them to VA upon request.  The record does not show whether 
there was no service separation examination report or whether 
the veteran had a service separation examination. but did not 
submit the examination report when he submitted the other 
SMRs.    

On June 1975 VA evaluation of the veteran's musculoskeletal 
system, no complaints, findings, or diagnosis pertaining to a 
shoulder disability were noted.  

An August 2003 evaluation report by H. S., M.D., a private 
physician, indicates that the veteran complained of ongoing 
bilateral shoulder pain, particularly with overhead activity.  
X-rays revealed some anterior inferior acromial spurring and 
mild AC changes in the right shoulder.  The impression was 
bilateral shoulder impingement with possibly underlying 
bilateral rotator cuff tears.  The physician opined that the 
shoulder problems were more of an aging process that is seen 
often, i.e., impingement type problems with the shoulder.

In April 2004 Dr. H.S. provided another statement, this one 
to the effect that the veteran most likely had significant 
rotator cuff pathology in both shoulders, which was 
demonstrated by longstanding pain and weakness.  He opined 
that the veteran's baseline problem in both shoulders stemmed 
from years of parachute jumps in the military.  He further 
commented that the veteran's problems were not age related, 
rather that they stemmed for earlier trauma during service.  
A January 2005 private evaluation report indicates that the 
veteran provided a one year history of ongoing bilateral 
shoulder pain. X-rays of the left shoulder revealed some 
degenerative changes in the AC joint and calcium deposits off 
the rotator cuff.  Right shoulder X-rays also revealed 
degenerative changes in the AC joint and mild Type II 
acromion.  The impression was bilateral shoulder impingement 
syndrome with a possible small rotator cuff tear on the left.

In April 2005, the veteran submitted information from a 
website regarding rotator cuff injuries.  The article 
primarily dealt with sports related cuff injuries, the 
anatomy of the rotator cuff, and symptoms of, and treatment 
for, injuries.

A May 2005 CT scan of the veteran's shoulders revealed 
bilateral degenerative changes.

At a July 2006 video conference hearing, the veteran's 
daughter testified that he had difficulty doing some work 
around the house due to his shoulders.  The veteran testified 
that he participated in hundreds of parachute jumps and 
carried sacks weighing 80 and 90 pounds over all sorts of 
rough terrain.  He stated that his shoulders began hurting 
soon after he left service, but that he only started getting 
treatment in the last few years.  

On June 2007 VA examination, the veteran reported that he 
could not remember when his shoulder problems began and that 
his right shoulder was not bothering him at all.  He 
indicated that he first sought treatment in 2003.  The 
diagnoses were bilateral osteoarthritis at the 
acromioclavicular joints and a left shoulder rotator tear 
with calcific deposits.  The examiner agreed with the August 
2003 private physician's opinion that impingement syndrome 
was generally something seen in individuals of advanced age.  
He noted that the veteran had acromial type II spurring and 
would be at high risk for rotator cuff tears, adding that it 
was not uncommon to see rotator cuff tears in individuals of 
the veteran's age.  He concluded, in essence, that the 
veteran's shoulder problems were age-related, and were 
unrelated to his military service or to any injury therein.


b. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
certain chronic diseases (including arthritis) are manifested 
to a compensable degree within a specified postservice period 
(one year for arthritis), they may be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence clearly establishes that the veteran has 
bilateral shoulder disabilities.  What remains to be 
determined is whether such disabilities are related to his 
service.  There was no evidence of a chronic shoulder 
disorder in service (the only notation in the SMRs pertaining 
to the shoulders notes bursitis one year prior that had 
resolved) and no objective evidence of shoulder arthritis 
until many years after service.  Thus, service connection for 
a shoulder disability on the basis that such disability 
became manifest in service and persisted, or on a presumptive 
basis (for arthritis of the shoulders as a chronic disease 
under 38 U.S.C.A. § 1112) is not warranted.  

Service connection for the veteran's bilateral shoulder 
disabilities if competent (medical) evidence establishes a 
nexus between the current bilateral shoulder disabilities and 
the veteran's service, to include injuries (as from jumps) 
therein.  The earliest postservice diagnosis of a shoulder 
disability of record is in 2003, almost 30 years after 
service.  Notably, a lengthy time interval between service 
and the earliest medical documentation of the disability for 
which service connection is sought is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  

There is conflicting medical evidence regarding whether the 
veteran's shoulder disabilities are related to his 
service/jump trauma therein.  Accordingly, the Board must 
weigh the probative values of all these opinions.  The 
probative value of medical opinion evidence is based on the 
medical expert's review of pertinent historical data, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed 
on one physician's opinion over another's depending on 
factors such as reasoning employed by the physicians, and 
whether or not, and to what extent, they reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36 (1994).  

In April 2004, Dr. H.S. provided an opinion supporting the 
veteran's claim, i.e., relating the shoulder problems to the 
veteran's duties (jumps) in service.  Significantly, the 
opinion did not include an explanation of the underlying 
rationale.  Furthermore, in a prior opinion in August 2003, 
Dr. H.S. (while relating various other pathology to the 
veteran's jump duties in service) opined that the veteran's 
shoulder impingement syndrome was age-related, and provided 
explanation as to why this was so.   

The June 2007 VA examiner's opinion is the more probative and 
persuasive evidence regarding the etiology of the veteran's 
bilateral shoulder disabilities.  He reviewed the entire 
claims file, offered a thorough discussion of the evidence, 
and provided a detailed explanation of the rationale for the 
opinion given, explaining that the veteran's type of shoulder 
problems were commonly age-related, and noting that there 
were no service or early postservice documents (medical 
records) suggesting the onset of chronic shoulder pathology 
in service.

The veteran's own expressed belief that his bilateral 
shoulder disabilities were related to his service is not 
competent evidence, as he is a layperson, untrained in 
determining medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The copies of website information 
he has downloaded are not specific as to (and hence not 
probative of) his claim.

Having weighed all the evidence of record, the Board finds 
that a preponderance of the evidence is against a finding 
that the veteran's bilateral shoulder disabilities are 
related to his service or any trauma/injury therein.  
Accordingly, this claim must be denied.

III. Increased Ratings

a. General legal criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable, 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

b. Analysis    low back

During the course of the appeal, the criteria for rating disc 
disease and disabilities of the spine, generally, were 
revised (effective September 26, 2003).  From their effective 
date, the veteran is entitled to a rating under the revised 
criteria.
Pre-September 26, 2003 Criteria

Under Code 5295, a 20 percent rating was assigned for 
lumbosacral strain when there was muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position.  A 40 percent rating required severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a.

Under Code 5292 a 20 percent rating was warranted for 
moderate limitation of lumbar motion and a 40 percent rating 
was warranted for severe limitation of lumbar motion.  Code 
5293 provided a 20 percent rating for moderate disc disease 
with recurring attacks; a 40 percent rating for severe disc 
disease, with recurring attacks and intermittent relief; and 
a 60 percent rating for pronounced disease, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a. 

Code 5293 provided that intervertebral disc syndrome should 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations, whichever method results in 
the higher rating.  Note 1 following Code 5293 provided that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician and that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provided: When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic code or codes.  
A 40 percent rating was warranted for incapacitating episodes 
if such episodes had a total duration of at least four weeks 
but less than six weeks, during the past 12 months.  A 60 
percent (maximum) rating was warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a (as in effect prior to 
September 26, 2003).

Criteria effective September 26, 2003

September 26, 2003 effective revisions in the criteria for 
rating disabilities of the spine essentially provide that 
lumbosacral strain (Code 5237) is rated under the General 
Rating Formula for Diseases and Injuries of the Spine and 
disc disease (Code 5243) is rated either under the General 
Rating Formula or based on incapacitating episodes.

Under the General Rating Formula, a 40 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
30 degrees or less or there is favorable ankylosis of the 
entire thoracolumbar spine, a 50 percent rating is warranted 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating is warranted 
when there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, (effective September 26, 2003).

Under Code 5243, as it pertains to incapacitating episodes, 
the criteria are essentially identical to those in Code 5293 
(in effect from September 23, 2002 to September 26, 2003).

An August 2003 private evaluation report noted the veteran 
complained of ongoing low back pain.  Objectively, lumbar 
mobility was fairly good, motor was intact, and there were no 
signs of sensory deficits or neurologic tension signs.

On November 2003 VA examination, the veteran complained of 
recurrent upper and lower back pain, aggravated by prolonged 
standing or sitting, or lifting ten or more pounds.  There 
was no history of radicular pain, sensory changes, or bowel 
or bladder dysfunction.  On examination of the thoracolumbar 
spine, there was a mild increase in the normal dorsal 
kyphosis, and no paraspinous tenderness of the thoracic or 
lumbar spine or sciatic notch tenderness.  Lumbar curvature 
was intact.  Straight leg raises were negative bilaterally to 
95 degrees.  The veteran was seven inches shy of touching his 
toes.  Forward flexion was to 80 degrees and extension was to 
20 degrees, at which points there was some mild bilateral mid 
and low lumbar paraspinous pain without palpable spasm; 
lateral flexion and rotation were to 20 degrees bilaterally.  
Sensory perception was intact over each buttock and down each 
lower extremity.  

A July 2004 statement from a private physician indicates that 
the veteran was not to lift more than 10 pounds, and was 
severely limited in his physical capabilities due, in part, 
to his low back disability.  

At the July 2006 videoconference hearing, the veteran stated 
that his back pain had worsened and that he took steroid 
medication daily for pain.  

On June 2007 VA examination, the veteran reported that he did 
not have constant pain, but had flare-ups a few times a 
month, aggravated by prolonged bending.  On days he exercised 
and walked, he had 10/10 pain at night, lasting anywhere from 
five to ten minutes to up to two or three hours.  He could 
walk up to a quarter of a mile, which he tried to do 
regularly.  He reported that he did not take pain medication 
and denied radicular symptoms and incapacitating episodes.  
He worked part-time, and had no restrictions due to low back 
complaints.  Objectively, he appeared to be fairly stiff 
getting out of a chair and first walking.  There were no 
lumbar spine spasms, although he was fairly tender throughout 
the lumbar and sacroiliac spine.  Lumbar flexion was to 70 
degrees, extension was to 0 degrees, and bilateral lateral 
flexion and bilateral rotation were to 20 degrees.  There was 
pain throughout all motion.  The straight leg raise and slump 
tests were negative for any radicular symptoms.  Romberg and 
Babinski were negative.  X-rays of the lumbar spine revealed 
osteophytic spurs consistent with degenerative disc disease; 
intervertebral disc spaces were well preserved.

On close review of the entire record the Board finds no 
distinct period during which the criteria for a rating in 
excess of 20 percent were met.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).   
The evidence does not show loss of lateral spine motion, 
listing of the whole spine, positive Goldthwaite's sign, 
marked limitation of forward bending or abnormal mobility on 
forced motion.  Therefore, the pre-September 26, 2003 Code 
5295 criteria for a rating greater than 20 percent for 
lumbosacral strain were not met.  Furthermore the veteran's 
limitation of lumbar motion has not more nearly approximated 
a level best characterized as severe rather than moderate.  
In August 2003, lumbar mobility was fairly good, and November 
2003 and June 2007 VA examinations revealed forward flexion 
to 70 and 80 degrees.  The only significant decrease was in 
extension in June 2007, which was recently shown to be to 
zero degrees.  However, in light of the extent of forward 
flexion noted, this alone is not sufficient show severe 
limitation so as to warrant an increase.  The Board notes the 
veteran's complaints of pain, and has considered the effect 
of pain in evaluating the veteran's disability.  However, it 
is not shown that the veteran has any further functional 
limitations due to pain beyond those recognized by the 
current rating.  Notably, range of motion findings were 
expressed in terms of at which point pain was noted.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As there was no finding of ankylosis on any examination, 
consideration of a higher rating on this basis is not 
warranted.  See Codes 5286, 5289.

Regarding the possibility of a higher rating under Code 5293, 
although X-rays have revealed degenerative disc disease, the 
veteran has not exhibited neurological symptoms warranting 
separate ratings.  Furthermore, incapacitating episodes have 
not been reported.  Consequently, a rating in excess of 20 
percent under the pre-September 26, 2003 criteria is not 
warranted.  

Regarding the criteria in effect from September 26, 2003, 
since limitation of flexion to 30 degrees or ankylosis has 
never been reported (VA examinations have found lumbar spine 
flexion to, at least, 70 degrees of flexion), a rating in 
excess of 20 percent under the General Rating Formula 
criteria, is not warranted.  As was noted above, separately 
ratable neurological symptoms are not shown.  Furthermore, 
the . criteria for rating based on incapacitating episodes 
remained unchanged.  Consequently, the September 26, 2003 
effective revisions provide no basis for an increase in the 
rating for this disability.  
The Board has considered the evidentiary equipoise rule in 
reaching this decision but has determined that it does not 
apply as the preponderance of the evidence is against the 
claim.  

Right fibula (with ankle disability)

Residuals of a right fibula fracture with ankle disability 
(widening of mortise) are rated under Code 5271, which 
provides a 10 percent rating where there is moderate 
limitation of ankle motion and a (maximum) 20 percent rating 
where there is marked limitation of ankle motion.  (Other 
codes providing for a rating in excess of 10 percent for 
ankle disability 5270, 5272, 5273 require pathology not shown 
here, i.e., ankylosis or malunion.)  38 C.F.R. § 4.71a.

The Board has carefully reviewed the evidence and finds no 
distinct period during which the criteria for rating in 
excess of 10 percent were met.  See Hart, supra. 

Normal ranges of ankle motion are 20 degrees dorsiflexion and 
45 degrees plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  

On November 2003 VA examination, the range of motion was 
reduced with the onset of pain at 10 degrees dorsiflexion and 
40 degrees plantar flexion.  The veteran reported that he had 
only intermittent right ankle pain and that his ankle was 
aggravated by prolonged standing, attempts at running or 
jogging, and/or walking three to four blocks or more.  

On November 2005 VA examination, the veteran complained of 
constant pain (at a 3-4/10 level, intermittently flaring to 
8/10.  These flare-ups occurred when he was on his feet for 
long periods of time.  The pain could persist daily anywhere 
from two to ten days, then subside for up to four pain free 
weeks.  However, this was not a frequent occurrence as he 
generally had pain two to four days a week and could go a 
week without pain.  Objectively, active dorsiflexion was to 
10 degrees and plantar flexion was to 20 degrees, both ranges 
of motion being without pain.  Repetitive motion did not 
produce any pain or weakness.  The examiner was unable to 
passively move the ankle past these maximum ranges of motion 
as the ankle was fixed.  The veteran had marked difficulty 
walking on the toes of his feet, particularly on the right 
foot.  Regular gait was described as normal.  The examiner 
noted that the veteran's ankle pain had never been 
incapacitating or flared to the point that he missed work.  
He added that the veteran clearly had significant right ankle 
pathology with moderately severe limitation of range of 
motion.

On December 2005 private evaluation, the specific range of 
right ankle motion was not reported, but the examiner 
indicated that it was decreased and that there was no 
significant painful motion.  

In July 2006, the veteran testified that his ankle had 
worsened since his last VA examination.  He also had ankle 
swelling after walking.

On June 2007 VA examination, the veteran reported that his 
right ankle felt like it would give out when he walked up 
stairs and that he had flare-ups of pain (10/10) that were so 
severe that he could not put pressure on it.  When 
aggravated, the pain would last from 30 minutes to half a 
day.  Dorsiflexion was to 10 degrees with pain throughout and 
plantar flexion to 30 degrees with pain at the end range.  It 
appeared to the examiner that the veteran had some sort of 
skeletal fusion at the ankle mortise and therefore was not 
able to do inversion or eversion, or some of the testing.  
The examiner indicated that there was no pathology to explain 
the veteran's feeling that his ankle would give way.  X-rays 
revealed normal anatomic alignment of the right ankle.

At the outset, it is noteworthy that the veteran has also 
established service connection for knee pain due right fibula 
fracture; that that disability is separately rated; and that 
that rating is not at issue herein.  The competent (medical) 
evidence of record (outlined above) does not reflect any 
distinct period when the criteria for an increased rating 
were met.  At its worst, the veteran's right ankle disability 
was manifested by 10 degrees of dorsiflexion and 20 degrees 
of plantar flexion.  Notably, although walking on toes has 
been described as markedly impaired, the veteran's regular 
gait was normal.  While the veteran reported that the ankle 
felt like it would give out when he walked on stairs, such 
instability was not noted on examination.  In short, there is 
no medical evidence showing the degree of disability 
warranting the next higher (20 percent) rating for any period 
of time during the appeal period.  The preponderance of the 
evidence is against this claim; accordingly, it must be 
denied.  


ORDER

Service connection for a bilateral shoulder disability is 
denied.

A rating in excess of 20 percent for low back strain is 
denied.

A rating in excess of 10 percent for residuals of a right 
fibula fracture (with ankle disability) is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


